Citation Nr: 1216803	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-05 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, in pertinent part, reopened and denied service connection for PTSD.  


FINDINGS OF FACT

1.  The Veteran's claim for PTSD was initially denied by the RO in an unappealed August 1991 rating decision.  The Veteran attempted to reopen his claim and was denied in February 2000 and March 2003 rating decisions. 

2.  The evidence received since the March 2003 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD. 

3.  The Veteran has PTSD due to verified combat stressors.

4.  Major depressive disorder was incurred secondary to PTSD. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  PTSD was incurred as a result of active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).  

3.  Major depressive disorder is the result of service-connected PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran's claim for entitlement to service connection for PTSD was initially denied in an August 1991 rating decision.  The RO found that the evidence did not establish the presence of PTSD and noted that the Veteran had not reported any in-service stressors to serve as the basis for the claimed PTSD.  The Veteran did not appeal the August 1991 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran has made several attempts to reopen his claim for service connection and was most recently denied in a March 2003 rating decision.  At that time, the RO found that while the Veteran had been diagnosed with PTSD, the record did not contain a verified stressor to serve as the basis of the diagnosis.  The Board must look to the evidence submitted since the last final denial of the claim, i.e. the March 2003 rating decision, to determine whether new and material evidence has been submitted.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Since the March 2003 denial of the claim, the Veteran has submitted several statements detailing the stressors that serve as the basis for his claimed PTSD.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In addition, in January 2008, the Veteran's claims file was provided to the Joint Service Records Research Center (JSRRC) Coordinator for review and verification of the Veteran's reported stressors.  The JSRRC Coordinator confirmed that the Veteran served as a light weapons infantryman in the Republic of Vietnam with the 164th Combat Aviation Group.  The Veteran was based in Can Tho region of Vietnam, which according to various sources, was the center of all U.S. operations in the Mekong Delta.   Although the JSRRC Coordinator did not confirm the Veteran's individual participation in combat, the Board notes that the January 2008 report verifies that the Veteran served in an area that was known to contain combat activity.  The JSRRC report, combined with numerous treatment records noting ongoing treatment for PTSD, relate to elements of the claim that were previously lacking-a current disability and an in-service stressor.  The new evidence also serves a reasonable possibility of substantiating the claim and is therefore material.  Reopening of the claim for entitlement to service connection for PTSD is granted.  


Reopened Claim and Service Connection for a Psychiatric Disorder

Initially, the Board notes that because the RO has adjudicated the Veteran's claim on the merits in the February 2008 rating decision and the Board is granting the claim, he is not prejudiced by the Board's consideration of his claim on a de novo basis.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that he incurred an acquired psychiatric disorder, specifically PTSD, due to combat exposure in Vietnam.  In September 2007 and December 2007 statements, the Veteran reported numerous combat and non-combat stressors, including his participation in search and destroy missions, performing reconnaissance after airstrikes, witnessing the death of civilians and other American soldiers, and record keeping following airstrikes and other security missions. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The record clearly establishes a diagnosis of PTSD and a link between the Veteran's claimed combat stressors and the disorder.  In December 1998, the Veteran was provided a VA psychiatric examination.  He was diagnosed with PTSD and depression which, according to the VA examiner, had been present prior to a motor vehicle accident in 1984 that resulted in head trauma and an organic personality disorder.  Similarly, the Veteran was examined by a VA psychologist at the St. Cloud VA Medical Center (VAMC) in May 1998 and was diagnosed with PTSD due to combat experiences in the Vietnam war. 

The Board must now determine whether the record contains credible supporting evidence that the claimed in-service stressors occurred.  In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not a veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).   If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence.  No further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2011); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

The Veteran has reported both combat and non-combat stressors.  In statements dated throughout the claims period, he has reported his participation in combat actions, including search and destroy missions, firefights, and rocket attacks.  The Veteran has also reported that he witnessed the death of several American soldiers, Vietnamese civilians, and worked reconnaissance before and after air strikes in the Can Tho area of Vietnam.  The record also contains a September 1987 statement from another soldier who served with the Veteran noting that Can Tho was often subject to rocket and mortar attacks.  

Service personnel records establish that the Veteran served with the 164th Combat Aviation Group with a military operations specialty (MOS) of light weapons infantry.  The Veteran served in Vietnam from January 1972 to October 1972.  A January 2008 report from the JSRRC Coordinator notes that the 164th Combat Aviation Group was attached to the 1st Aviation Brigade and verifies that the 1st Aviation Brigade was stationed in Can Tho.  The JSRRC Coordinator also found that Can Tho was the center of all U.S. operations in the Mekong Delta.  

While the record does not establish the Veteran's personal engagement in combat, the Board does not need to reach a determination that the Veteran himself actually served in combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court of Appeals for Veterans Claims (Court) held that by requiring corroboration of every detail, including the veteran's personal participation, VA defined "corroboration" too narrowly.  Id. at 311.  Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court reaffirmed its holding in Suozzi.  In that case, the Court stated that the veteran's unit records constituted independent descriptions of rocket attacks that were experienced by the veteran's unit when he was stationed in Vietnam, which, when viewed in the light most favorable to the veteran, objectively corroborated his claim of having experienced rocket attacks.  

The Board finds that the January 2008 JSRRC Coordinator's report, the September 1987 buddy statement describing rocket attacks in Can Tho, and the service personnel records that verify the Veteran's MOS as an infantryman in a combat unit all serve to establish that the Veteran engaged in combat with the enemy.  The Veteran's statements regarding his combat stressors, which the Board finds credible, are therefore sufficient to establish that his reported stressors actually occurred.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2011).  In light of the foregoing, the Board concludes that all the elements necessary for service connection have been established and service connection for PTSD is warranted.  

Furthermore, the Board notes that the VA psychologist who examined the Veteran in May 1998 found that he manifested chronic depression secondary to PTSD.  The Veteran has also carried diagnoses of major depressive disorder in addition to PTSD throughout the claims period, and has continued to receive treatment for this condition at the VAMC.  Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Although some of the Veteran's treating physicians have attributed his depression to a past head injury and organic brain disorder, the Board finds that the records is at least in equipoise concerning whether depression was incurred secondary to PTSD.  The Board will therefore resolve all doubt in favor of the Veteran and finds that service connection is warranted for major depression on a secondary basis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened. 

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for major depression, as secondary to PTSD, is granted.



____________________________________________
Milo H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


